Name: Commission Regulation (EEC) No 764/83 of 30 March 1983 amending Regulation (EEC) No 689/83 as regards the application of monetary compensatory amounts on certain processed cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/80 Official Journal of the European Communities 31 . 3. 83 COMMISSION REGULATION (EEC) No 764/83 of 30 March 1983 amending Regulation (EEC) No 689/83 as regards the application of monetary compensatory amounts on certain processed cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, calculation of the monetary compensatory amounts on these products ; whereas the monetary compensatory amounts on certain processed cereal products should consequently be adjusted ; Whereas a transitional period should be set to allow operators to adjust to the new situation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tem ­ porary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 109/83 (2), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 689/83 (3) ; Article 1 In part 1 of Annex I to Regulation (EEC) No 689/83 the amounts for subheadings 11.01 A, 11.01 B, 11.02 A I a), 11.02 A I b), 23.02 A I a), 23.02 A II a) and 23.02 A II b) of the Common Customs Tariff are hereby replaced by the following amounts : Whereas Council Regulation (EEC) No 414/83 (4) altered the import coefficients for products falling within subheadings 23.02 A I a), 23.02 A II a) and 23.02 A II b) of the Common Customs Tariff ; whereas these coefficients should be taken into account for CCT heading No Deutschland DM/t Nederland Fl/t United Kingdom £/t Belgique/ Luxembourg FB/Flux/t Danmark dkr./t Italia Lit/t Ireland £ Irl/t France FF/t Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã /Ã  11.01 A 83,50 57,73 1,543 182,2 26,70 8 038 3,964 125,17 1 228,4 11.01 B 74,40 51,44 1,375 162,4 23,79 7 161 3,532 111,52 1 094,4 1 1.02 A I a) 132,51 91,62 2,449 289,2 42,37 12 755 6,291 198,63 1 949,3 1 1.02 A I b) 90,18 62,35 1,666 196,8 28,83 8 680 4,281 135,18 1 326,6 23.02 A I a) 18,65 12,90 0,345 40,7 5,96 1 796 0,886 27,96 274,4 23.02 A II a) 18,65 12,90 0,345 40,7 5,96 1 796 0,886 27,96 274,4 23.02 A II b) 55,97 38,70 1,034 122,1 17,89 5 387 2,657 83,89 823,3 These amounts shall be subject to alteration by the Commission in line with variations in the monetary gap. Article 2 This Regulation shall enter into force on the third Monday following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 106, 12 . 5. 1971 , p. 1 . 0 OJ No L 16, 20 . 1 . 1983, p. 3 . (3) OJ No L 80, 25 . 3 . 1983 , p. 1 . (*) OJ No L 51 , 24. 2 . 1983 , p. 1 . 31 . 3 . 83 Official Journal of the European Communities No L 85/81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission